DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 06/25/2021 have been entered and fully considered.  Claims 1-11 are pending.  Claim 11 is new.  Claim 1 is amended.  Claims 1-11 are examined herein.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO 2016/067592 A1 (“Suzuki” – US 2017/0222287 A1 cited herein) discloses a lithium-air battery system 1 (Abstract; Fig. 1; [0002]) comprising a lithium-air battery cell 2 and a control unit that controls a gas supply device 80 and a gas discharge device 81 ([0091]).  The lithium-air battery cell 2 comprises an anode 4 capable of occluding and releasing lithium ion ([0069]), a cathode 3 using oxygen as a positive electrode active material and reducing oxygen during discharge ([0062]-[0067]), and a solid electrolyte layer 5 disposed between the negative electrode and the positive electrode and capable of conducting lithium ion ([0049]).  In the positive electrode, a reaction product is capable of being generated from oxygen and lithium ion during discharge and the 
US 2016/0322686 A1 (“Ko”) discloses a metal air battery comprising an air purification module (Abstract).  The air purification module may remove impurities, such as water, from the air supplied to the metal air battery thereby limiting the production of lithium hydroxide (LiOH) ([0061]-[0062]).
US 2018/0183122 A1 (“Grey”) discloses a method for discharging and/or charging a lithium-oxygen battery, where the method comprises the steps of (i) generating a discharge product on or within a working electrode in a lithium-oxygen battery in a discharging step, wherein the amount of LiOH in the discharge product is greater than the amount of Li2O2; and/or (ii) consuming LiOH on or within a working electrode in a lithium-oxygen battery in a charging step, thereby to generate oxygen optionally together with water, wherein the amount of LiOH consumed in the charging step is greater than the amount of Li2O2 consumed (Abstract).
The prior art, either alone or in combination, does not fairly teach or suggest the combination of features recited in claim 1, in particular the electrochemical device wherein the controller includes “a processor and a memory that stores instructions configured to, when executed by the processor, cause the processor to execute current control during discharge of the electrochemical device, wherein in the positive electrode, a reaction product is generated from oxygen and lithium ion during discharge and the reaction product is decomposed into oxygen and lithium ion during charge, multiple 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727